DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi et al. (US Patent No.: 6792897).
For claim 1, Higuchi et al. disclose the claimed power generator in which an alternator (reference numeral 2) driven by an engine (reference numeral 5) to generate power (see figure 1), an inverter (reference numeral 13) for the alternator (see figure 1), a fan (reference numeral 17) to cool the engine (see figure 1), and a shroud (reference numeral 7) via which air blown by the fan (reference numeral 17) is guided to a 
For claim 2, Higuchi et al. disclose the inverter supporter (19) being formed in an annular shape along the ventilating opening (see figure 2), and the inverter (reference numeral 13) being installed along a circumferential direction of the inverter supporter (figures 1, 2).  
For claim 3, Higuchi et al. disclose the inverter supporter (reference numeral 19) being formed in a region of a part of the ventilating opening (reference numeral 20) in a circumferential direction (figures 1, 2), and the inverter (reference numeral 13) being installed in the inverter supporter (see figures 1, 2).  
For claim 5, Higuchi et al. disclose a vibration reduction member (reference numeral 18) made of an elastic material being provided between the fan cover (reference numeral 15) and the shroud (reference numeral 7, figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. as applied to claim 1 above, and further in view of Akiyoshi et al. (US Patent Application Pub. No.: US 2015/0303765 A1).
For claim 4, Higuchi et al. disclose the claimed invention except for a cooling fin being provided on an inner peripheral surface of the ventilating opening.  Having cooling fins on an inner peripheral surface is a known skill in the art as exhibited by Akiyoshi et al. (reference numeral 25, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cooling fins as disclosed by Akiyoshi et al. for the inner peripheral surface of the ventilating opening of Higuchi et al. for predictably providing cooling components for the device.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. as applied to claim 5 above, and further in view of Kase et al. (US Patent Application Pub. No.: US 2016/0281597 A1).
For claim 6, Higuchi et al. disclose the claimed invention except for a recoil to start the engine being attached to the fan cover.  Kase et al. disclose a recoil (reference numeral 26) being attached to the fan cover (reference numeral 22, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of generator and engine devices: US 20170271942 A1 (Koyama; Hiroshi et al.), US 7414339 B2 (Kitamura; Yutaka et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALEX W MOK/Primary Examiner, Art Unit 2834